Citation Nr: 1740157	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased initial rating, in excess of 10 percent, for posterior tibial tendinitis, left ankle.

2.  Entitlement to an increased initial rating, in excess of 10 percent, for posterior tibial tendinitis, right ankle.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to April 28, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO granted service connection for posterior tibial tendinitis of the left and right ankles, each evaluated as 10 percent disabling effective from May 5, 2010.  

The Board remanded the case for additional development in June 2014. The medical opinions and examinations concerning the issues decided herein having been obtained, the directives have been substantially complied with and the matters are again before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the RO awarded TDIU in an October 2015 rating decision, effective April 28, 2014, rendering the issue of entitlement to TDIU from that date forward moot. However, the award of TDIU does not span the entire period during which the increased rating claim has been on appeal, and thus entitlement to TDIU prior to April 28, 2014 is still on appeal, and the issue has been characterized as such on the title page. 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

The Veteran testified before the undersigned Veterans Law Judge at an August 2013 Board Video hearing, and a transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left ankle disability has been manifested by pain, pain on weight-bearing, dorsiflexion to 15 degrees at worst and plantar flexion to 20 degrees at worst, resulting in moderate limitation of flexion of the ankle. Marked limitation of motion has not been shown.

2.  For the entire period on appeal, the Veteran's right ankle disability has been manifested by pain, pain on weight-bearing, dorsiflexion to 10 degrees at worst and plantar flexion to 20 degrees at worst, resulting in moderate limitation of flexion of the ankle. Marked limitation of motion has not been shown.

3.  In the period from May 12, 2010 to April 28, 2014, the Veteran had one disability rated at 40 percent or more and a combined disability rating of 70 percent, but was not rendered unable to obtain or maintain substantially gainful employment due to his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for posterior tibial tendinitis, right ankle have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2016).

2. The criteria for a rating in excess of 10 percent for posterior tibial tendinitis, left ankle have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271(2016).

3. The criteria for TDIU prior to April 28, 2014 have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection for his bilateral ankle disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports and outpatient records, private reports, and lay statements have been obtained.  

The Veteran was afforded VA examinations pertinent to this appeal in February 2010, January 2011, June 2014, and August 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has also considered the private medical reports and statements from the Veteran and others regarding the severity of his bilateral ankle disabilities.  

Further, there has been substantial compliance with the Board's remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in June 2014.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements.  

II. Increased Rating Claims

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Left and Right Ankles

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The Veteran's left and right ankle conditions are rated under Diagnostic Code 5271, governing limitation of motion of the ankle. Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle, and a 20 percent rating is warranted for marked limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271.

Normal range of ankle motion is from 20 degrees of upward dorsiflexion to 45 degrees of downward plantar flexion.  38 C.F.R. § 4.71, Plate II.

The terms "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran contends he is entitled to ratings in excess of 10 percent for left and right ankle disabilities. 

Throughout the period on appeal, the Veteran has endorsed persistent bilateral ankle pain as well as pain on and trouble with weight bearing, which he is competent to report. Jandreau, 492 F.3d 1372. The Veteran's companion has also provided lay statements concerning the Veteran experiencing ankle pain, which she is competent to report. Id.

The Veteran was provided with VA examinations in January 2011, June 2014, and August 2015 that focused on the ankle disabilities. During the January 2011 examination, the Veteran complained of ankle pain, and he denied any flare-ups.  The Veteran reported pain on movement and weight bearing. On examination the examiner noted dorsiflexion to 20 degrees and plantar flexion to 20 degrees, with no further loss of range of motion or function after repetitive testing. Mild discomfort during the examination was noted. The Veteran had full muscle strength bilaterally and no evidence of abnormal weight bearing.  The examiner diagnosed bilateral posterior tibialis tendonitis, which he noted was not uncommon in patients with bilateral pes planus.  He also noted the presence of plantar fasciitis.

In the June 2014 VA examination, the Veteran reported persistent pain that increased with walking and climbing stairs. The examiner noted a diagnosis of lateral collateral ligament sprain for each ankle. The Veteran reported flare-ups occurring 3 days a week, during which he can only sit and not stand, and that he uses a wheelchair during those periods. After an examination of the Veteran, the examiner noted dorsiflexion to 15 degrees or more and plantar flexion to 20 degrees or more bilaterally.  With the right ankle, there was no further loss of function or range of motion after repetitive testing. With the left ankle, the post-test range of motion noted 10 degrees each for dorsiflexion and plantar flexion. The Veteran reported pain on movement and weight bearing. No ankylosis, instability or loss of use was present in either ankle.  The examiner noted regarding functional loss that each ankle had less movement than normal, and that swelling was present on each ankle. Muscle strength bilaterally was rated 4 out of 5 for both plantar flexion and dorsiflexion.  The examiner noted that the Veteran occasionally used either a wheelchair or a walker when necessary to assist ambulation. This examiner opined that the functional impact upon the Veteran for this ankle disability was limited standing and walking.

In the October 2015 examination, the Veteran reported bilateral ankle pain that worsened with walking. The examiner noted he used a cane or a walker for assistance to walk. He reported flare-ups of the disability, and did indicate trouble climbing stairs due to distracting pain. On objective examination, the examiner noted dorsiflexion to 15 degrees on the left ankle and 10 degrees on the right.  For plantar flexion, 30 degrees was noted on the left and 20 degrees on the right, with no further loss of motion or function in either ankle after repetitive testing. Pain on weight-bearing was present bilaterally, as was tenderness at the medial joint line. The examiner noted that palpation of ankle joint causes moderate guarding demonstrating an objective pain reaction.  Functional loss associated with the flare-up included pain, weakness, and lack of endurance. No ankylosis, crepitus, instability, muscle atrophy, or loss of use was present in either ankle.  The examiner noted additional factors such as swelling, disturbance of locomotion, and interference with standing.  Muscle strength bilaterally was rated 4 out of 5 for both plantar flexion and dorsiflexion. No degenerative or traumatic arthritis was noted.  In terms of functional impact of this ankle disability, the examiner opined that moderate limitation of the range of motion due to the claimed condition impacts any occupation which requires agility with ambulation, negotiating uneven ground, climbing stairs, or ambulating faster than a crawling pace would be compromised.

There is no evidence that the examiners were not competent or credible, and as the opinions were based on the Veteran's reported symptoms, objective examinations of the ankle disabilities and a review of the Veteran's medical records, the Board finds they are entitled to significant probative weight as to the severity of the Veteran's left and right ankle disabilities. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA treatment records reflect on-going treatment for bilateral ankle pain and complaints of limitation of motion. The Veteran is also service-connected for bilateral pes planus, rated 10 percent from August 9, 1993 and then 30 percent from April 28, 2014.  An April 2015 physical therapy report noted full muscle strength bilaterally. No further range of motion testing is of record. Functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has been considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration was also given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

Based on the foregoing, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left or right ankle disabilities. While the Veteran has reported lay observable symptoms such as pain, difficulty walking and limitation of motion, these statements are outweighed by the objective medical evidence of record, all of which shows that the Veteran has a range of motion in excess of the limitations contemplated by a 20 percent rating for limitation of motion of the ankle. See 38 C.F.R. § 4.71a, Diagnostic Code 5271..

In evaluating the Veteran's current level of disability, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The Veteran has complained primarily of pain on movement, which he is competent to report. Jandreau, 492 F.3d 1372. However, the VA examiners specifically took into account the presence of pain when evaluating the range of motion of the Veteran's ankles, and all found that even when considering the effects of pain the Veteran's range of motion did not meet or approach the level of limitation contemplated by a 20 percent rating for marked limitation of motion. 38 C.F.R. §§ 4.40, 4.45. Further, the Veteran is already in receipt of the minimal compensable rating for limitation of motion of each ankle, and therefore his complaints of pain on motion are fully contemplated by the current ratings. 38 C.F.R. § 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. There is no medical or lay evidence showing that the Veteran's left or right ankle disability is manifested by ankylosis, and indeed all of the medical evidence reflects that range of motion is present. 38 C.F.R. § 4.71a, Diagnostic Code 5270. There is further no medical or lay evidence of ankylosis of the subastragalar or tarsal joint specifically, malunion of the os calcis or astragalus, astragalectomy, shortening of the lower extremity, or loss of use in either ankle. 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5272-5274. Therefore, higher or alternative ratings for either the left or the right ankle disability under any other Diagnostic Codes are not warranted in this case.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's left or right ankle disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Hart, 21 Vet. App. 505. Neither the Veteran nor his representative has raised any other issues concerning the ankle disabilities, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's left or right ankle disability. As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied. 38 C.F.R. § 4.3.

III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

For the period from May 12, 2010 to April 28, 2014, the Veteran's service-connected disabilities include unspecified trauma and stressor related disorder, rated at 50 percent disabling; bilateral pes planus, rated at 10 percent disabling until April 28, 2014 and 30 percent disabling afterwards; chronic prostatitis, rated at 20 percent disabling; diabetes mellitus type II, rated at 20 percent disabling from April 26, 2011 forward; posterior tibial tendinitis, right ankle associated with bilateral pes planus, rated at 10 percent disabling, and posterior tibial tendinitis, left ankle associated with bilateral pes planus, rated at 10 percent disabling. The Veteran is service connected at a noncompensable level for erectile dysfunction.

As the Veteran has at least one disability rated as 40 percent disabling, and, a combined rating of 70 percent as of May 12, 2010, he meets the threshold percentage requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  The time period covered by this claim dates back to May 12, 2010 because that is the effective date of combined disability evaluation of 70 percent.  The schedule threshold percentage requirements for consideration of a TDIU are met for this period of the claim.  Accordingly, the only remaining question is whether the Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and work history.  

The Veteran had one year of high school and later completed his GED. He also worked as a carpenter, and reports he last worked in 1992.  In his VA Application for Increased Compensation Based on Unemployability, the Veteran asserts that his diabetes, ankles, back, flat feet, and chronic prostatitis prevented him from securing or following any substantially gainful occupation.  

The Board notes the Veteran receives workman's compensation for a back disability since 1992, but also notes that the Veteran is not service-connected for any spine or back-related disability.  

Because the Veteran's service-connected disabilities are diverse in nature and etiology, the Board will address the VA examinations and opinions of each within the period at issue.

Trauma Disorder

The Veteran is service-connected for an unspecified trauma and stressor-related disorder, rated at 50 percent since May 12, 2010.  The Veteran received a VA examination in November 2010 for an initial evaluation of posttraumatic stress disorder (PTSD).  While the Veteran is service connected only for his trauma disorder and not PTSD, the examiner here commented that the Veteran was in a live-in relationship with a woman with whom he has two children, and noted the relationship was good, and that the Veteran gets along great with his own children. The examiner noted he goes to movies with his girlfriend and children, that he enjoys going out to eat, and he goes to a gym daily.  This examiner also noted a history of alcohol, cocaine, and marijuana abuse.  In this examination, the Veteran denied any psychiatric hospitalizations, and was not receiving outpatient psychiatric treatment at the time.  The examiner gave the Veteran the Beck Depression Inventory-II and the results indicated moderate depressive symptoms, but a formal diagnosis of depression was not made.  This examiner also noted the Veteran meets the DSM-IV criteria for alcohol abuse, and a GAF score of 60 was given. No further opinion as to occupational and social functioning was provided.

In August 2015, the Veteran received another PTSD examination.  PTSD was not diagnosed, but the Veteran's currently service-connected trauma disorder was. The examiner observed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. This examiner noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  While this examination is later than the period in question, the examiner's statement that Veteran's occupational and social impairment with occasional decrease in work efficiency, when compared to the previous examination, suggests a stable symptomatology for the Veteran's trauma disorder.

Bilateral pes planus and bilateral posterior tibial tendinitis

Examinations during the period prior to April 28, 2014 indicate that the bilateral ankle disability would impact the Veteran's ability to work or perform any type of occupation tasks in that there is a moderate range of motion due to the claimed condition, and that standing or weight-bearing are problematic.  As stated in the discussion for an increased rating of the bilateral ankle disability, the Veteran has noted pain on walking, standing, and weight-bearing.  An August 2010 examination for pes planus noted the Veteran's pes planus disability was painful, and even more so if standing for an hour.  The Veteran reported lower extremity ankle swelling in this examination, but also that the Veteran's morbid obesity and obstructive sleep apnea (not a service-connected condition) were likely contributing factors to the lower extremity swelling.  This examiner opined the evidence did not present findings of such an exceptional or unusual disability picture with such related factors as marked interference with employment.

The Veteran received another VA feet examination in June 2014, where the examiner noted that standing and walking were hard. Pain on standing, walking, and weight-bearing was noted, and that pain contributed to functional loss and excess fatigability.  Examinations for pes planus and the bilateral ankles indicate the Veteran used a cane or walker for assistance in walking, but the Veteran had no problems in driving.

Diabetes mellitus type II

The veteran was diagnosed with diabetes mellitus type II by VA in April 2011.  The examiner here noted that the Veteran's diabetes had been untreated for years, and this contributed to the development later of diabetic peripheral neuropathy, which was service-connected as a separate disability in April 2014, after the period on appeal under consideration.  The examiner noted the Veteran's diabetes required insulin with an oral hypoglycemic agent and a restricted diet.  The only functional impact of the diabetes as noted by the examiner was for the neuropathy of the lower extremities, which was service-connected only after the period under consideration.

Chronic Prostatitis

The Veteran is service-connected for chronic prostatitis at a 20 percent compensable evaluation going back to 1986.  The Veteran has denied any side effects, to include any urinary retention issues or other factors that might impact occupational and social functioning.  A VA examination in June 2014 noted that the chronic prostatitis would not currently affect the Veteran's ability to work, and medical records indicate he receives no current treatment for this disability.
.
After considering all of the evidence of record, including the Veteran's statements and VA opinions, the Board finds that the weight of evidence does not demonstrate that for the period prior to April 28, 2014, the Veteran's trauma disorder, feet and ankle disabilities, diabetes, and chronic prostatitis prevented the Veteran from obtaining or retaining substantially gainful employment.  In reaching this determination, the Board notes that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  While the Veteran's feet and ankle disabilities result in functional impairment with regard to standing or walking, the Veteran also reports during those examinations that his symptoms are relieved by sitting. The Board acknowledges the Veteran's back disabilities and resultant workman's compensation award from 1992, but the Veteran is not service-connected for any back or spine-related disability.  Additionally, the Board acknowledges that the evidence indicates the Veteran's service-connected disabilities could interfere with some types of employment to include employment that involves walking or standing. However, not all forms of gainful employment are precluded by any service-connected disability, or a combination thereof.  Gary, supra.  The evidence of record does not demonstrate that the service-connected disabilities alone, render the Veteran unemployable.  Under these circumstances, the Board concludes that extraschedular referral for TDIU is not warranted.  Gilbert, supra.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating in excess of 10 percent for posterior tibial tendinitis, right ankle is denied.

Entitlement to an increased rating in excess of 10 percent for posterior tibial tendinitis, left ankle is denied.

Entitlement to a TDIU prior to April 28, 2014 is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


